Citation Nr: 1038605	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a November 2009 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in March 2009.  This matter was originally on appeal 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin where the RO granted service connection for PTSD and 
assigned an initial rating of 30 percent.  The Veteran had a 
hearing before the Board in January 2009 and the transcript is of 
record.

The Veteran provided an additional private treatment record and 
opinion dated August 2010, that was not considered by the RO.  
Accordingly, a supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence submitted 
was accompanied by a waiver of local jurisdictional review.  

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
his service-connected PTSD, and therefore, the issue of 
entitlement to a TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's claim 
for an increased rating for PTSD. See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

In November 2009 the Board found the preponderance of the 
evidence did not support a rating greater than 30 percent for the 
Veteran's service connected PTSD.  The Veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims (CAVC 
or Court) arguing, among other things, that the Board did not 
adequately explain why he did not meet the diagnostic criteria 
warranting a 50 percent rating.  Specifically, the Veteran argues 
that his PTSD renders him unemployable.  

In November 2009, the Court granted a joint motion for remand 
requiring the Board to further detail the reasons and bases of 
its decision, to consider whether referral for an extraschedular 
rating was warranted given the evidence and to consider whether 
the Veteran is entitled to TDIU in light of his testimony and 
statements indicating he cannot work due to his PTSD. 

After the Court order, the Veteran further submitted a private 
psychologist's assessment dated August 2010 indicating the 
Veteran suffers with chronic and severe PTSD and panic disorder 
with agoraphobia.  The private psychologist, Dr. Mangold, 
assigned the Veteran a GAF score of 51 associated with near-
incapacitation due to anxiety and social isolation.

Prior to that time, the Veteran's VA outpatient treatment records 
through 2008 reflect GAF scores ranging from 50 to 60.  The 
Veteran was last afforded a VA examination in July 2006, over 
four years ago, where the examiner assigned the Veteran a GAF 
score of 55.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

In this case, the Board finds although the last VA examination 
was conducted over four years ago, there is no medical evidence 
indicating a significant change in symptomatology.  As indicated 
above, GAF scores have consistently throughout time been assigned 
around 55, and the 2010 report from Dr. Mangold does not show a 
significant difference in symptomatology or assigned GAF score.  

The Veteran, however, contends that his specific symptoms 
uniquely render him unemployable.  For example, during the 
Veteran's hearing in January 2009 the Veteran testified he had 
not bought his own clothes in nearly 25 years because he did not 
want to enter a clothing store and be around so many people.  

In addition, the Court has recently held that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this 
case, the Veteran has raised arguments that his PTSD renders him 
unemployable.  Thus, the Board finds a claim of entitlement to a 
TDIU was expressly raised by the Veteran in connection with his 
current appeal.  Therefore, the RO should develop a claim for 
TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Accordingly, although the Board finds that the medical evidence 
alone does not necessarily show a "worsening" of the Veteran's 
disability since he was last examined, a new VA examination is 
warranted to address the November 2009 Joint Motion for Remand 
(JMR), recent legal precedence, and the Veteran's testimony.  The 
examiner should also be asked to address whether the Veteran is 
unemployable secondary to his service-connected disabilities and, 
namely, due to his PTSD.  

The RO, in readjudicating the claim, should also consider whether 
referral for an extraschedular rating is appropriate in 
compliance with the November 2009 JMR.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2008 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disorders, in accordance with 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history or to obtain additional 
medical evidence or a medical opinion, as 
is deemed necessary.

2.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his PTSD.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with the 
claims file.  A specific request should be 
made for VA medical records from the VA 
medical center in Madison, Wisconsin dated 
from October 2008 to the present.

3.  After the above records are obtained, 
to the extent available, the Veteran should 
be afforded a VA examination to ascertain 
the current severity and manifestations of 
his PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected PTSD.  The examiner 
should also report all signs and symptoms 
necessary for rating the Veteran's PTSD 
under the General Rating Formula for Mental 
Disorders.  The findings of the examiner 
should address the level of social and 
occupational impairment attributable to 
the Veteran's PTSD.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraphs.

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should also specifically 
consider whether referral for 
extraschedular considerations is 
warranted.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

